United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   March 19, 2007

                                       Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3978

KEITH MILLER,                                Appeal from the United States District
      Petitioner-Apellant,                   Court for the Northern District of
                                             Indiana, Fort Wayne Division
      v.
                                             No. 1:04-CV-028-TS
WALTER E. MARTIN,
      Respondent-Appellee                    Theresa L. Springmann,
                                             Judge.

                                     ORDER

      The opinion issued in the above-entitled case on March 15, 2007 is hereby

amended as follows:

      On Page 6, the citation to Van Patten v. Deppisch, 434 F.3d 1038, 1043 (7th

Cir. 2006), is amended to read as follows: “See Van Patten v. Deppisch, 434 F.3d
1038, 1043 (7th Cir. 2006), vacated on other grounds sub nom. Schmidt v. Van

Patten, 127 S.Ct 1120 (Jan. 16, 2007); Patrasso v. Nelson, 121 F.3d 297, 305 (7th

Cir. 1997).”

      On Page 7, the first citation to Patrasso v. Nelson is amended to read

“Patrasso, 121 F.3d at 304.”